For convenience we discuss in one memorandum and order two cases involving the same employer and arising from the same factual background. Pursuant to, and for the reasons stated in the decision of this court in Janocha's Case, Mass. App. Ct. No. 16-P-1181, issued this day, we affirm the decisions of the reviewing board of the Department of Industrial Accidents on appeal in Ward's Case, Mass. App. Ct. No. 16-P-1527, and Van Sickle's Case, Mass. App. Ct. No. 16-P-1721.3
Decisions of the reviewing board affirmed.

The Travelers Casualty & Surety Company's reinsurance contract at issue in the instant appeals did not contain a clause that required the terms of the contract to conform to Massachusetts workers' compensation law. We conclude that neither that fact, nor any other factual differences in the three cases, provides grounds to distinguish our analysis in Janocha's Case.